DETAILED ACTION
	The following is a response to the amendment filed 8/15/2022 which has been entered.
Response to Amendment
	Claims 9, 10, 12-16 and 21 are pending in the application. Claim 21 is new and claims 1-8, 11 and 17-20 are cancelled (at least claims 1-8 and 17-20 were previously withdrawn from consideration based on being non-elected species).
	-The 103 rejections have been withdrawn due to applicant amending claim 9 with limitations not disclosed by the prior art of record used in the rejections.

Allowable Subject Matter
Claims 9, 10, 12-16 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 9) a method of operating a vehicle powertrain in series mode and in response to a request to shift a transmission gear, controlling an engine to charge a battery by an amount that is a function of whether driver demanded power is greater than a spare charging capacity of the battery or is less than the charging capacity, wherein the amount equals the demanded power when the power is less than the charging capacity and in combination with the limitations as written in claim 9.
-(as to claim 14) a method of operating a vehicle powertrain in series mode and in response to a request to shift a transmission gear, controlling an engine to charge a battery by an amount that is a function of whether driver demanded power is greater than a spare charging capacity of the battery or is less than the charging capacity, wherein maintaining operating conditions of the engine when the demanded power is less than the charging capacity, and adjusting operating conditions of the engine when the demanded power is greater than the charging capacity and in combination with the limitations as written in claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        August 22, 2022